United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2940
                        ___________________________

                                   Kerry A. Gibson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

    Social Security Administration; U.S. Department of Labor, OWCP; Gary A.
Steinberg, U.S. Department of Labor, OWCP; Jo Anne B. Barnhart; Fred Heese, Director

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: October 1, 2013
                               Filed: October 3, 2013
                                   [Unpublished]
                                   ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Missouri resident Kerry Gibson appeals the district court’s1 pre-service
dismissal without prejudice of his pro se action for lack of subject matter jurisdiction.
Having carefully reviewed the record and considered Gibson’s arguments for
reversal, we agree with the district court’s reasons for concluding that subject matter
jurisdiction was lacking. See In Home Health, Inc. v. Shalala, 272 F.3d 554, 559 (8th
Cir. 2001) (de novo review of subject matter jurisdiction based upon exhaustion of
administrative remedies). The district court also did not err in denying Gibson’s post-
judgment motion. Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                          -2-